PETERS, C. J., with whom CALLAHAN, J.,
joins, dissenting. I disagree with the overruling of Manning v. Barenz, 221 Conn. 256, 603 A.2d 399 (1992), and therefore respectfully dissent.
In assessing the force of stare decisis, our case law has emphasized that we should be especially cautious about overturning a case that concerns statutory construction. In my view, the present case does not present *682sufficiently compelling reasons for disregarding this sound caution.
When we construe a statute, we act not as plenary lawgivers but as surrogates for another policy maker, the legislature. In our role as surrogates, our only responsibility is to determine what the legislature, within constitutional limits, intended to do. Sometimes, when we have made such a determination, the legislature instructs us that we have misconstrued its intentions. We are bound by the instructions so provided. See, e.g., Reliance Ins. Co. v. American Casualty Ins. Co., 238 Conn. 285, 291, 679 A.2d 925 (1996), and cases cited therein. More often, however, the legislature takes no further action to clarify its intentions. Time and again, we have characterized the failure of the legislature to take corrective action as manifesting the legislature’s acquiescence in our construction of a statute. See, e.g., Angelsea Productions, Inc. v. Commission on Human Rights & Opportunities, 236 Conn. 681, 693, 674 A.2d 1300 (1996); Habetz v. Condon, 224 Conn. 231, 239 n.12, 618 A.2d 501 (1992); Farmers & Mechanics Savings Bank v. Garofalo, 219 Conn. 810, 817, 595 A.2d 341 (1991); Union Trust Co. v. Heggelund, 219 Conn. 620, 626-27, 594 A.2d 464 (1991); In re Jessica M., 217 Conn. 459, 472, 586 A.2d 597 (1991); State v. Marsala, 216 Conn. 150, 158, 579 A.2d 58 (1990); White v. Burns, 213 Conn. 307, 333-34, 567 A.2d 1195 (1990); Phelps Dodge Copper Products Co. v. Groppo, 204 Conn. 122, 134, 527 A.2d 672 (1987); Ralston Purina Co. v. Board of Tax Review, 203 Conn. 425, 439, 525 A.2d 91 (1987).
In light of our role as surrogates for the legislature, proper respect for the separation of powers has led us to exercise prudence with respect to the overruling of cases that involve the construction of a statute. Once an appropriate interval to permit legislative reconsider*683ation has passed without corrective legislative action,1 the inference of legislative acquiescence places a significant jurisprudential limitation on our own authority to reconsider the merits of our earlier decision. “If . . . stare decisis is to continue to serve the cause of stability and certainty in the law — a condition indispensable to any well-ordered system of jurisprudence — a court should not overrule its earlier decisions unless the most cogent reasons and inescapable logic require it. [W.] Maltbie, [Connecticut Appellate Procedure, 226], This is especially trae when the precedent involved concerns the interpretation or construction of a statute. ... A change in the personnel of the court never furnishes reason to reopen a question of statutory interpretation.” (Citations omitted.) Herald Publishing Co. v. Bill, 142 Conn. 53, 62, 111 A.2d 4 (1955); see Neal v. United States, 516 U.S. 284, 295, 116 S. Ct. 763, 133 L. Ed. 2d 709 (1996); Patterson v. McLean Credit Union, 491 U.S. 164, 172-73, 109 S. Ct. 2363, 105 L. Ed. 2d 132 (1989); Jolly, Inc. v. Zoning Board Of Appeals, 237 Conn. 184, 196, 676 A.2d 831 (1996); General Electric Employees Federal Credit Union v. Zakrzewski, 235 Conn. 741, 744, 670 A.2d 274 (1996); see generally L. Marshall, “ ‘Let Congress Do It’: The Case for an Absolute Rule of Statutory Stare Decisis,” 88 Mich. L. Rev. 177 (1989) *684(arguing that separation of powers justifies heightened rule of stare decisis for precedents involving statutory construction).2
I am not persuaded that “the most cogent reasons and inescapable logic” compel us to overrule Manning. Municipalities, like private landowners, make choices about charging user fees for recreational facilities. Municipalities, like private landowners, must insure, or take the risk of acting as self-insurers, if they face exposure for injuries suffered by recreational users. Municipalities are not, prima facie, excluded from the category of land “owners.” The public policy advanced by the Connecticut Recreational Land Use Act (act), General Statutes § 52-557Í et seq., is, therefore, neither undermined nor disserved by including municipalities within its ambit.
It is important to bear in mind that the issue before us is not whether a sound argument can be advanced in favor of construing the term “owner,” for the purposes of this act, in the manner advocated by the majority. That was the issue in Manning, but it is not the issue in this case. Due regard for the high threshold of “the most cogent reasons and inescapable logic” requires more.
The general authorities on which the majority relies do not address the high threshold required to overrule *685a precedent that concerns the interpretation or construction of a statute. The scholarly authorities and the federal cases principally address the virtues of consistency in constitutional law in which, by hypothesis, legislative acquiescence is irrelevant. See Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 854-55, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992); C. Peters, “Foolish Consistency: On Equality, Integrity, and Justice in Stare Decisis,” 105 Yale L. J. 2031 (1996). In our own recent cases in which we have departed from common law precedents, we have changed common law rules, sometimes to conform the common law to a changed statutory landscape; see, e.g., Bohan v. Last, 236 Conn. 670, 680, 674 A.2d 839 (1996); Fahy v. Fahy, 227 Conn. 505, 513-16, 630 A.2d 1328 (1993); sometimes to recognize changed circumstances generally; see, e.g., State v. Troupe, 237 Conn. 284, 300-303, 677 A.2d 917 (1996); Westchester Fire Ins. Co. v. Allstate Ins. Co., 236 Conn. 362, 370-73, 672 A.2d 939 (1996); but those cases do not justify departure from established statutory constructions. In constitutional and in common law cases, we have plenary authority to decide whether a prior precedent produces results that now seem “unjust.”3 It is precisely because *686we lack such plenary authority when the legislature has made the underlying policy decision, and has acquiesced in our interpretation of what that policy decision encompasses, that a higher threshold pertains.
The specific argument advanced by the majority for concluding that this threshold has been met is that, in light of the act’s legislative history, its use of the term “owner” requires a construction that differs from that which we adopted in Manning. For three reasons, this argument is unpersuasive. First, although the legislative history suggests that our earlier reading of “owner” may have been overinclusive, it falls far short of demonstrating that the holding of Manning was so ill considered or has been shown to have such dire consequences that “inescapable logic” requires its overruling. Second, the majority underestimates the likelihood of municipal reliance on the holding in Manning. What is at stake is the construction of statutory language, textually unchanged, the meaning of which is now to be altered retrospectively. The impact of a judicial construction of an established text more closely resembles the impact of judicial decisions affecting land titles, in which stare decisis has special importance; see State Land Board v. Corvallis Sand & Gravel Co., 429 U.S. 363, 381, 97 S. Ct. 582, 50 L. Ed. 2d 550 (1977); Ozyck v. D'Atri, 206 Conn. 473, 483, 538 A.2d 697 (1988) (Healey, J., concurring); than that of judicial decisions involving idiosyncratic testamentary dispositions. Hartford National Bank & Trust Co. v. Harvey, 143 Conn. 233, 243, 121 A.2d 276 (1956). Third, in deciding that justice demands that Manning be overruled, the majority overlooks the reasoning of cases such as Florestal v. Government Employees Ins. Co., 236 Conn. 299, 309-10, 673 A.2d 474 (1996), and cases cited therein, in which we have repeatedly held that disappointed claimants must look to the legislature, and not to the courts, for redress from statutory unfairness.
*687There appear to be few cases in which, notwithstanding the principles of stare decisis and of separation of powers, this court has concluded that it should overrule a prior precedent of statutory construction. The majority cites only Chairman v. Freedom of Information Commission, 217 Conn. 193, 201, 585 A.2d 96 (1991), but that case is distinguishable. In Chairman, we held that our prior case law had misconstrued the exemption provision contained in General Statutes § 1-19 (b) (2) of the Freedom of Information Act by interpolating into the act a balancing test for which there was no textual basis. Id., 200-201. Although § 1-19 (b) (1) expressly provides a balancing test, § 1-19 (b) (2) does not. Id., 200. The inescapable logic of this textual distinction was a compelling basis for departing from stare decisis that this case does not provide. My own research has found no other such compelling examples.
I respectfully dissent.

 In this case, the record for legislative acquiescence in our decision in Manning v. Barenz, supra, 221 Conn. 256, is unusually strong because it does not depend on mere legislative silence. Testimony at hearings before the Joint Committee on the Judiciary in 1993, 1994 and 1995 informed the legislature of the competing positions of tort claimants and recreational facility providers with respect to Manning. See Conn. Joint Standing Committee Hearings, Judiciary, Pt. 6,1995 Sess., pp. 2025-38; Conn. Joint Standing' Committee Hearings, Judiciary, Pt. 5, 1995 Sess., pp. 1718-20, 1739, 1769; Conn. Joint Standing Committee Hearings, Judiciary, Pt. 3, 1994 Sess., pp. 803-806, 822-32, 855-66, 888-99; Conn. Joint Standing Committee Hearings, Judiciary, Pt. 4, 1993 Sess., pp. 1126-28, 1131-32, 1197-1203, 1238-39, 1289-92, 1414. Although the Judiciary Committee approved bills that would have changed the outcome in Manning, the legislature did not enact them. This record demonstrates, at the least, that the legislature was informed of the Manning decision and chose to take no further action in response thereto.


 The highest courts of our sister states have also applied a heightened standard when considering whether to overturn precedent involving the construction of a statute. See, e.g., In re Speer, 53 Idaho 293, 299-300, 23 P.2d 239 (1933); Samsel v. Wheeler Transport Services, Inc., 246 Kan. 336, 356-57, 789 P.2d 541 (1990), overruled on other grounds, Bair v. Peck, 248 Kan. 824, 844, 811 P.2d 1176 (1991); Geier v. Mercantile-Safe Deposit & Trust Co., 273 Md. 102, 124, 328 A.2d 311 (1974); Kansas City Public Service Co. v. Ranson, 328 Mo. 524, 536-37, 41 S.W.2d 169 (1931); Bottomly v. Ford, 117 Mont. 160, 167-68, 157 P.2d 108 (1945); Jensen v. Labor Council, 68 Nev. 269, 280-81, 229 P.2d 908 (1951); Higby v. Mahoney, 48 N.Y.2d 15, 18-19, 396 N.E.2d 183, 421 N.Y.S.2d 35 (1979); People v. Hobson, 39 N.Y.2d 479, 488-90, 348 N.E.2d 894, 384 N.Y.S.2d 419 (1976); In re Burtt's Estate, *685353 Pa. 217, 231-32, 44 A.2d 670 (1945); Powers v. Powers, 239 S.C. 423, 427, 123 S.E.2d 646 (1962).


 The United States Supreme Court has determined that the standard for stare decisis for precedents involving statutory construction is more stringent because the power of the legislative branch is implicated. See California v. Federal Energy Regulatory Commission, 495 U.S. 490, 499, 110 S. Ct. 2024, 109 L. Ed. 2d 474 (1990) (“considerations of stare decisis have special force in the area of statutory interpretations, for here, unlike in the context of constitutional interpretation, the legislative power is implicated, and Congress remains free to alter what we have done”); see also Planned Parenthood of Southeastern Pennsylvania v. Casey, supra, 505 U.S. 854-55 (in constitutional jurisprudence, stare decisis is informed by prudential and pragmatic considerations); C. Peters, supra, 105 Yale L. J. 2114-15 (justifying stare decisis based on consequentialist considerations, and noting that “in statutory interpretation, fragmented case law would frustrate the very purpose of having a statute in the first place”).